Title: To Benjamin Franklin from the Vicomte de La Houssaye, 1 May 1783
From: La Houssaye, ——, vicomte de
To: Franklin, Benjamin


Monseigneur
Rennes 1er. May 1783
Comme tresorier principal de la Guerre En la province de Bretagne, jay Ete chargé de vous faire passer a Boston plusieurs millions, je me Suis acquitté de Cette Commission avec autant d’exactitude que de zele, Comme Bon Citoyen Et amy des americains; j’ose vous suplier de vouloir Bien me faire Le Cadot d’une medaille qui me Servira de Reconnoissance Et de gage pretieux de votre Estime, j’en decoreray mon Cabinet et Garderay Soigneusement Et pretieusement la Lettre qui accompagnera Cette Liberalité.
Je Suis avec un Respect infini de Votre Excellence Le tres humble & tres obeissant Serviteur
Le Vicomte DE La HOUSSAŸE
